DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 February 2022 has been entered.

Response to Arguments
Applicant’s arguments, see e.g. page 8 of the Response filed 2 February 2022, with respect to the rejection of claims 1-6, 13-15, and 22-24 under 35 U.S.C. § 103 as unpatentable over US 2011/0152658 to Peyser et al. in view of US 2008/0119703 A1 to Brister et al. have been fully considered and are persuasive. It is agreed that the combination of art as applied does not disclose evaluating the temperature parameter signal itself using the third signal nor applying of the third signal to the temperature parameter signal to corroborate the temperature parameter signal is consistent with a condition of the patient as emphasized by Applicant. The §103 rejection of 1-6, 13-15, and 22-24 has been withdrawn. It follows that the rejection of the remaining claims, being dependent upon the propriety of the above rejection relying on Peyser and Brister, is likewise withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 as presented contains extraneous language which makes the scope of the intended invention unclear and indefinite. The clause starting at line 7 recites “determining an evaluated evaluating the temperature parameter signal using and the third signal, wherein…” This wording makes it unclear whether the temperature parameter signal is evaluated using only the third signal, or of a specific other signal or parameter was intended to be recited. The recitation “determining an evaluated” is likewise indefinite. It is recommended that “determining an evaluated” and “and” be removed from the claim language to make claim 25 consistent with other pending claims.

Allowable Subject Matter
Claim25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-24 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art. 
Regarding claims 1 and 26, the subject matter not found was a method for monitoring glucose in which a glucose sensor signal, a temperature parameter signal, and a third signal are received and in which the third signal is applied to the temperature parameter signal to corroborate that the temperature parameter signal is consistent with a patient condition before then calculating a temperature-compensated glucose concentration level, in combination with the other remaining steps in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
6 May 2022